10-5075-ag
   Muriqi v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A089 009 170
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Daniel Patrick Moynihan
   United States Courthouse, 500 Pearl Street, in the City of
   New York, on the 22nd day of November, two thousand eleven.

   PRESENT:
            JOSÉ A. CABRANES,
            ROBERT A. KATZMANN,
            DENNY CHIN,
                Circuit Judges.
   _______________________________________

   ENVER MURIQI,
            Petitioner,

                      v.                                  10-5075-ag
                                                          NAC
   ERIC H. HOLDER JR., UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _______________________________________

   FOR PETITIONER:                Joshua Bardavid, New York, N.Y.

   FOR RESPONDENT:                Tony West, Assistant Attorney
                                  General; Jamie M. Dowd, Senior
                                  Litigation Counsel; Yanal Yousef,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Enver Muriqi, a native of the former Yugoslavia and a

citizen of Kosovo, seeks review of a November 30, 2010 order

of the BIA, affirming the June 4, 2009 decision of an

Immigration Judge denying his applications for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).    In re Enver Muriqi, No. A089 009

170 (B.I.A. Nov. 30, 2010), aff’g No. A089 009 170 (Immig.

Ct. N.Y. City June 4, 2009).   We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA decision.    See Xue Hong

Yang v. U.S. Dep’t of Justice, 417 F.3d 268, 271 (2d Cir.

2005).   The applicable standards of review are well-

established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    The agency reasonably concluded that Muriqi failed to

satisfy his burden of proof with regard to establishing his


                               2
eligibility for asylum.   As to past persecution, the agency

reasonably concluded that Muriqi did not meet his burden of

showing that he suffered attacks at the hands of either

state actors or private actors that “the government [was

either unable] or unwilling to control,” Ivanishvili v. U.S.

Dep’t of Justice, 433 F.3d 332, 342 (2d Cir. 2006).     In

particular, Muriqi provided no corroborating evidence to

support his assertion that Albanian extremist elements

controlled the local police forces.   This lack of

corroboration is especially relevant in light of the fact

that Muriqi asserts he was physically attacked, threatened,

and harassed on the basis of his membership in the

Democratic League of Kosovo (“DLK”) -- the political party

that Muriqi concedes “had political control of Kosovo”

during the period in which he alleged these events occurred.

    The agency also reasonably determined that Muriqi

failed to establish a well-founded fear of future

persecution.   As the agency found, the U.S. Department of

State’s 2008 Country Report on Human Rights Practices for

Kosovo indicates that “there were no reports of politically

motivated attacks and threats against Kosovo Albanian

political figures,” and that “individuals generally could


                              3
criticize authorities publicly or privately without

reprisal.”   Although Muriqi presented some evidence of

political and sectarian violence in Kosovo, this evidence

relates to the protests that occurred immediately prior to

Kosovo’s declaration of independence from Serbia, and

therefore did not conflict with the agency’s finding that

the newly-independent Kosovar regime generally respects the

political rights and freedoms of its citizens.     Moreover,

the agency reasonably accorded diminished weight to an

expert affidavit relied on by Muriqi. While the affidavit

provides a general overview of Kosovo’s socio-political

infrastructure and discussed shortcomings in Kosovo’s

criminal justice system, it did not provide a particularized

analysis of the specific dangers that Muriqi might encounter

in present-day Kosovo because of his membership in the DLK.

See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342

(2d Cir. 2006) (finding that the weight afforded to the

applicant’s evidence in immigration proceedings lies largely

within the discretion of the immigration judge).

    Finally, the BIA did not abuse its discretion in

denying Muriqi’s application for humanitarian asylum.     As

discussed above, Muriqi did not meet his burden of


                              4
establishing a well-founded fear or future persecution, and

so cannot show that he “may suffer . . . serious harm” if

removed.    See Kone v. Holder, 596 F.3d 141, 146 (2d Cir.

2010) (internal citation omitted).      Moreover, Muriqi

provided no evidence of any “long-lasting physical or mental

effects” resulting from the attacks and harassment he

allegedly suffered in Kosovo.       See Jalloh v. Gonzales, 498

F.3d 148, 151 (2d Cir. 2007).

    Finally, because Muriqi failed to meet his burden of

proving his eligibility for asylum, he necessarily also

failed to meet the higher burden for withholding of removal,

as his applications for both forms of relief were based on

the same factual predicate.     See Paul v. Gonzales, 444 F.3d

148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                5